PER CURIAM.
The appellant challenges the denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Because the order denying relief disposed of only seven of the ten claims, this appeal is dismissed for lack of jurisdiction. See Edler v. State, 673 So.2d 970, 971 (Fla. 1st DCA 1996) (holding that an order disposing of less than all of the postconviction claims is not a final appeal-able order). Therefore, we dismiss the appeal without prejudice to appellant’s filing an appeal of a final order disposing of all the issues raised in his motion.
DISMISSED.
ALLEN, WEBSTER, and DAVIS, JJ., concur.